June 11, 2004


Mr. Clay E. Coalson
Donnell & Abernethy
P. O. Box 2624
Corpus Christi, TX 78403-2624
Mr. Brock C. Akers
Phillips & Akers, P.C.
3200 Southwest Freeway, Suite 3400
Houston, TX 77027-7523

RE:   Case Number:  02-1047
      Court of Appeals Number:  13-00-00778-CV
      Trial Court Number:  00-6557-C

Style:      BOSTROM SEATING, INC.
      v.
      CRANE CARRIER COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|